UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7920



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES MICHAEL MORRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.       Russell A. Eliason,
Magistrate Judge. (CR-97-272, CR-98-57, CR-98-59, CR-98-62, CA-02-
-999)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Michael Morris, Appellant Pro Se. Arnold L. Husser, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Michael Morris appeals from the magistrate judge’s

order dismissing without prejudice his “Motion for Modification of

Sentence Pursuant to Title 18 U.S.C. § 3553(b).”             The magistrate

judge dismissed the action “without prejudice to petitioner filing

a corrected motion on the proper § 2255 forms.”                   See United

States v. Morris, Nos. CR-97-272; CR-98-57; CR-98-59; CR-98-62;

CA-02-999    (M.D.N.C.   Nov.   20,    2002).     Instead   of   heeding   the

magistrate judge’s advice, Morris appealed.          Because the dismissal

order is without prejudice, it is not appealable under Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).    A dismissal without prejudice is a final order only if

“no amendment [to the complaint] could cure the defects in the

plaintiff’s case.”       Id. at 1067 (internal quotation and citation

omitted)).    In this case, Morris may file an amended complaint in

the district court by submitting it on the proper forms. Therefore,

the order appealed from is an interlocutory, unappealable order.

Id. at 1066-77.       Accordingly, we dismiss the appeal for lack of

jurisdiction    and   deny   Morris’    pending   motion    to   remand.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED


                                       2